Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s “Amendment and Request for Reconsideration” filed 12.16.2021 has been considered.

3.	Applicant’s arguments with regards to claims 25-44 did not overcome the Examiner's rejection under 35 USC §101.

4.	Applicant’s arguments did not overcome the Examiner's Non-statutory Double Patenting rejection of claims 25-44.

5. 	Claims 1-24 have been previously canceled. Therefore, claims 25-44 pending in this application.





Response to Arguments

6.	Applicant's arguments filed 12.16.2021 have been fully considered but they are not persuasive.

	Regarding the 35 USC § 101 rejection. Applicant argues that the “claims are patent-eligible because the claims satisfy at least one of prong two of step 2A of the Alice test or step 2B of the Alice test. The claims do so because the claims recite an improvement to technology related to computing systems providing payment processing services from disparate payment processors to disparate transaction intake platforms, and recite an improvement in the field of payment processing." 

The Examiner respectfully disagrees and notes that the claims do in fact fall into two enumerated groups of Abstract Idea – an idea of itself and/or certain method of organizing human activity, as the rejection provides clear analysis for both, under Step 2A and under Step 2B [see Non Final Office Action mailed 09.23.2021]. For identifying certain methods of organizing human activities, there is no requirement for the activities to be “prevalent” or around for a “long period of time.” See Id. Therefore, Applicant' s allegations about deficiencies regarding "fundamental" or "long period of time" are irrelevant to the binding legal standards which are to be used by the Office for subject matter eligibility.

The examiner notes that for the recitation and use of a system for providing payment processing services in the claim precludes the human with the aid of pencil and paper could to perform such steps of: receiving a first item of financial transaction information receiving a second item of financial transaction information …., rendering, in a common internal format, the first item of financial transaction information …., rendering, in the common internal format, the second item of financial transaction information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “An idea of itself and/or Certain method of organizing human activity and/or Mental Processes” grouping of abstract ideas.  The examiner further noted in Step 2A that system for providing payment processing services is recited at a high level of generality. 

The examiner notes the claim does not include additional elements that are enough to amount to significantly more than the judicial exception. The additional elements of involving use of a payment processor to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. 

35 USC § 101 rejection not persuasive.   

Regarding the Double Patenting rejection, Applicant argues “that this claimed invention is neither anticipated nor rendered obvious in view of the prior art references cited against this application. Applicant therefore requests the reconsideration and reexamination of the application, and the timely allowance of the pending claims.”

The Examiner respectfully disagrees. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention. Therefore, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

12.16.2021 was reviewed and disapproved by the Office (see Terminal Disclaimer review decision filed by the Office 12.19.2021). Therefore, the rejections have not been withdrawn.
Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

















/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687